DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6,  the claim contains numerous grammatical and other errors, thereby making it indefinite:
	- the phrase “commissioned by a method for commissioning” is incomprehensible.
	- the phrase “measured by said measuring from the value measured in by sad further measuring” is incomprehensible. It is believed that the word “sad” is a misspelling of the word “said”.  Additionally, it is unclear if “said measuring from the value” refers to “measuring a first value” or “further measuring a second value” established earlier in the claim.
	- the claim contains the phrase “g) comparing the value…”.  It appears that the term “g)” was not removed when amending the claim to conform to U.S. practices.
 calculated by said calculating to the reference value” is incomprehensible.  Additionally, the phrase appears to be in error since the reference value is not “calculated” per Claim 6 (the “value of the pressure drop in the deformable pipe” is calculated, as established earlier in the claim).  Examiner notes that the Specification discloses calculating the “reference value” at Step 2010, but it is not clear if Applicant intends to claim that limitation in Claim 6.
	- the phrase “stored stored by the storing” is incomprehensible.
	- in the phrase “for the same rate as that determined by said determining”, the words “the same rate” lack antecedent basis.  It is unclear if the words refer to the phrase “determining the flow rate in the deformable pipe” or another “rate”.
Regarding Claim 8,  the claim contains instances of unclear language:
	- the phrase “accessing the reference value of the pressure drop stored by the storing, for the same rate as that determined by said determining” is unclear.  In the interests of compact prosecution, Examiner interprets the phrase as “ accessing the stored reference value of the pressure drop”.  
	- in the phrase “for the same rate as that determined by said determining”, the words “the same rate” lack antecedent basis.  It is unclear if the words refer to the phrase “determining the flow rate in the deformable pipe” or another “rate”.
Regarding Claims 7, and 9-10,  these claims depend upon Claims 6 and 8, and therefore suffer the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (US 2011/0061740).
Regarding Claim 1, Watkins discloses an aircraft refueling device, comprising: 
	a deformable pipe (12 and Col 2, lines 2-4) for circulation of fuel, the downstream end of which is provided with a wing fastener for connection thereof onto an intake port of an aircraft fuel tank (Applicant admits that "wing fastners" are known to the prior art in Specification pg 1 lines 4-7 and elsewhere);
	 a first sensor (62 and Col 3, lines 33-34) for measuring pressure, values in the vicinity of said wing fastener (62 is "mounted within the nozzle"), of a fuel flow in said deformable pipe ("attached to hose 12");
	 a member (40, 42) for determining the rate of the flow in said deformable pipe (Col 2, lines 55-60);
	 a second sensor (20) for measuring pressure values of the flow upstream of said deformable pipe (Col 3, lines 62-64);

	a comparison unit (item 22 accomplishes calculation and comparison) for comparing the calculated pressure drop value with a reference value ("calibration curve", Col 4, Lines 20-28, stored in item 22) established for the same flow rate (Steps 70-73 and Col 4, line 61 - Col 5, line 19).

    PNG
    media_image1.png
    699
    829
    media_image1.png
    Greyscale

Regarding Claim 2, Watkins discloses an aircraft refueling device, further comprising:  
	a pressure regulator (pump 24, which provides steady flow and therefore regulated pressure in relation to engine speed per Col 3, line 58- Col 4, line 16) installed on the path of the flow, upstream of said deformable pipe (34 and para 40); and
	a control loop (22 and Col 4, lines 36-39, and Steps 71-73 at Col 4, line 61- Col 5, line 19) of said pressure regulator (pump 24) comprising said first sensor (62), said calculating unit (22), and said comparison unit (22).
Regarding Claim 3, Watkins discloses an aircraft refueling device, wherein the refueling device has no mechanical pressure regulator arranged, on the flow path, at the outlet of or downstream of said deformable pipe ("control system 60" and Col 3, lines 20-26 and Col 4, lines 34-36, wherein the control system of Watkins is described as comprising digital (not mechanical) components). 
Regarding Claim 4, Watkins discloses an aircraft refueling device, further comprising: means (22) for calculating a value of the pressure, in the vicinity of said wing fastener (62), of the fuel flow in said deformable pipe, based on the pressure of the flow upstream of said deformable pipe (Col 4, lines 4-6), and on the reference value (Fig 4 "calibration curve", Col 4, Lines 20-28, stored in item 22) established for the same flow rate (Steps 70-73 and Col 4, line 61 - Col 5, line 19).
Regarding Claim 5, Watkins discloses a method for commissioning a refueling device according to claim 1, the method comprising: 
	establishing a relationship (22) between the fuel flow rate in the deformable pipe (62) and the pressure drop in the deformable pipe (Col 3, lines 32-49), in the normal operating condition of the refueling device ("calibration" is a normal operating condition, as opposed to "clogged", defined by Applicant at Specification, pg 2, line 12 as "abnormal"); and

Regarding Claim 6, Watkins discloses a method for commissioning a refueling device that comprises 
	establishing a relationship (22) between the fuel flow rate in the deformable pipe (62) and the pressure drop in the deformable pipe, in the normal operating condition of the refueling device (Col 3, lines 21-39), and
	storing, for different flow rates, a reference value of the pressure drop in the deformable pipe (Fig 4 "calibration curves", Col 4, Lines 20-28, stored in item 22), the method for refueling comprising:
	measuring a first value of the pressure of the fuel flow in the deformable pipe in the vicinity of the wing fastener, using the first sensor (62 and Col 3, lines 33-34);
	determining the flow rate in the deformable pipe (Col 2, lines 55-60);
	further measuring a second value of the pressure upstream of the deformable pipe, using the second sensor (20 and Col 3, lines 62-64);
	calculating the value of the pressure drop in the deformable pipe, by subtracting the value measured by said measuring from the value measured in by sad further measuring (20, 22, 62, and Col 3, lines 21-39, and Col 3, line 58-67); and
	comparing the value calculated by said calculating to the reference value stored stored by the storing, for the same rate as that determined by said determining  ("calibration curve", Col 4, Lines 20-28, stored in item 22, and Steps 70-73 and Col 4, line 61 - Col 5, line 19).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Tochigi (US 2019/0025146).
Regarding Claim 7, Watkins is silent on a method for commissioning a refueling device further comprising based on the result of said comparing, and on a preestablished tolerance margin, indicating that the refueling is taking place normally or abnormally.
	Tochigi, however, teaches a method for commissioning a refueling device further comprising  based on the result of said comparing, and on a preestablished tolerance margin, indicating that the refueling is taking place normally or abnormally (Claim 3, "a detection unit detecting that a difference between a reference value and the resonance point measured by the resonance point measurement unit has exceeded a specified value").
	The advantages of Tochigi's teachings include easier calibration of pressure sensor output.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Tochigi’s teachings to Watkins’ disclosures by adding the programming techniques of Tochigi in order to gain the advantages of easier calibration of pressure sensor output.
Regarding Claim 8, Watkins discloses a method for commissioning a refueling device further comprising  transmitting pressure values measured by the first sensor (62) to a control unit (22) of the refueling device.
Further regarding Claim 8,  Watkins is silent on method for commissioning a refueling device  wherein, in case of temporary interruption of said transmitting, the method for refueling further comprises: accessing the reference value of the pressure drop stored by the storing, for the same rate as that determined by said determining;

	using the substitution value calculated by said further calculating, in place of the value measured by the first sensor, to monitor the refueling in progress, without interrupting the refueling.
Further regarding Claim 8, Tochigi, however, teaches a method for commissioning a refueling device wherein, in case of temporary interruption of said transmitting, the method for refueling further comprises: accessing the reference value of the pressure drop stored by the storing, for the same rate as that determined by said determining;
	further calculating a substitution value (Tochigi, Claim 3, "upon the detection unit detecting that the difference between the measured resonance point and the reference value has exceeded the specified value, the characteristic calculation unit calculates the physical characteristic")  for the value measured by the first pressure sensor (Watkins, 62) by subtracting the reference value accessed by said accessing from the second value measured by said further measuring (Watkins, (20, 22, 62, and Col 3, lines 21-39, and Col 3, line 58-67); and
	using the substitution value calculated by said further calculating, in place of the value measured by the first sensor (Tochigi, Claim 3, " and the correction unit calculates the corrected sensor sensitivity and updates the sensor sensitivity set in the pressure value output unit with the corrected sensor sensitivity having been calculated"), to monitor the refueling in progress, without interrupting the refueling.
	The advantages of Tochigi's teachings include easier calibration of pressure sensor output.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed 
Regarding Claim 9, Watkins as modified above teaches a method for commissioning a refueling device, wherein in case of temporary interruption of said transmitting, the method for refueling further comprises indicating that the refueling is taking place in a temporarily downgraded mode (Tochigi, Claim 4).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Tochigi, and in further view of Yuan (US 2012/0232756).
Regarding Claim 10, Waktins as modified above teaches a method for commissioning a refueling device, wherein said determining, said further measuring, said accessing, said further calculating, and said using are implemented by iteration during a time interval (TOchigi, para 44) with a predetermined maximum duration, the method for refueling further comprises emitting an alarm signal (Tochigi, Claim 4).
Further regarding Claim 10,  Watkins as modified above is silent on a method for commissioning a refueling device wherein, in case of persistence of the temporary interruption of said transmitting beyond the predetermined maximum duration, the method for refueling further comprises emitting an alarm signal.
	Yuan, however, teaches a method for commissioning a refueling device, wherein, in case of persistence of the temporary interruption (para 69, " if the position sensor of the meter-in valve fails") of said transmitting beyond the predetermined maximum duration (para 63, " If the residual value 168 exceeds a predetermined amount for a predetermined time window").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753